             Case 3:16-cr-00440-WHA Document 157 Filed 02/12/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
                                     )
15        Plaintiff,                 )                  JOINT PROPOSED VERDICT FORM
                                     )
16     v.                            )                  Trial: March 9, 2020
                                     )                  Pretrial Conference: February 19, 2020
17   YEVGENIY ALEXANDROVICH NIKULIN, )                  Time: 1:30 p.m.
                                     )                  Courtroom No. 12
18        Defendant.                 )
                                     )
19                                   )

20          The parties respectfully submit this joint proposed verdict form.
21 DATED: February 12, 2020                              Respectfully submitted,
22                                                       DAVID L. ANDERSON
                                                         United States Attorney
23
                                                         /s/
24                                                       MICHELLE J. KANE
                                                         KATHERINE L. WAWRZYNIAK
25                                                       Assistant United States Attorneys
26                                                       /s/
                                                         ADAM GASNER
27                                                       VALERY NECHAY
                                                         Counsel for Defendant Nikulin
28

     JOINT PROPOSED VERDICT FORM
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 157 Filed 02/12/20 Page 2 of 4




 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN FRANCISCO DIVISION
10
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
11                                   )
          Plaintiff,                 ) VERDICT
12                                   )
       v.                            )
13                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
14                                   )
          Defendant.                 )
15                                   )
                                     )
16
            WE, THE JURY, find the defendant, Yevgeniy Alexandrovich Nikulin, as follows:
17
     As to Count One of the Indictment, Computer Intrusion, in violation of 18 U.S.C. § 1030(a)(2):
18
             GUILTY
19
             NOT GUILTY
20
   If you found the defendant guilty as to Count One, do you also find beyond a reasonable doubt that the
21 offense was committed for purposes of commercial advantage or private financial gain?

22           YES

23           NO

24
   If you found the defendant guilty as to Count One, do you also find beyond a reasonable doubt that the
25 value of the information obtained exceeded $5,000?

26           YES

27           NO

28

     VERDICT
     CR 16-00440 WHA                                2
             Case 3:16-cr-00440-WHA Document 157 Filed 02/12/20 Page 3 of 4




 1 As to Count Two of the Indictment, Intentional Transmission Causing Damage to a Protected Computer,
   in violation of 18 U.S.C. § 1030(a)(5)(A):
 2
            GUILTY
 3
            NOT GUILTY
 4
   If you found defendant guilty as to Count Two, do you also find beyond a reasonable doubt that the
 5 offense caused loss to one or more persons during any one-year period aggregating at least $5,000 in
   value?
 6
            YES
 7
            NO
 8

 9 As to Count Three of the Indictment, Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A:
10          GUILTY

11          NOT GUILTY

12 As to Count Four of the Indictment, Computer Intrusion, in violation of 18 U.S.C. § 1030(a)(2):

13          GUILTY

14          NOT GUILTY

15 If you found the defendant guilty as to Count Four, do you also find beyond a reasonable doubt that the
   offense was committed for purposes of commercial advantage or private financial gain?
16
            YES
17
            NO
18

19 If you found the defendant guilty as to Count Four, do you also find beyond a reasonable doubt that the
   value of the information obtained exceeded $5,000?
20
            YES
21
            NO
22

23 As to Count Five of the Indictment, Conspiracy, in violation of 18 U.S.C. § 371:

24          GUILTY

25          NOT GUILTY

26

27

28

     VERDICT
     CR 16-00440 WHA                               3
             Case 3:16-cr-00440-WHA Document 157 Filed 02/12/20 Page 4 of 4




 1 As to Count Six of the Indictment, Trafficking in Unauthorized Access Devices, in violation of 18
   U.S.C. § 1029(a)(2):
 2
           GUILTY
 3
           NOT GUILTY
 4

 5 As to Count Seven of the Indictment, Computer Intrusion, in violation of 18 U.S.C. § 1030(a)(2):

 6          GUILTY

 7          NOT GUILTY

 8 If you found the defendant guilty as to Count Seven, do you also find beyond a reasonable doubt that the
   offense was committed for purposes of commercial advantage or private financial gain?
 9
            YES
10
            NO
11

12 If you found the defendant guilty as to Count Seven, do you also find beyond a reasonable doubt that the
   value of the information obtained exceeded $5,000?
13
            YES
14
            NO
15

16 As to Count Eight of the Indictment, Intentional Transmission Causing Damage to a Protected
   Computer, in violation of 18 U.S.C. § 1030(a)(5)(A):
17
          GUILTY
18
          NOT GUILTY
19

20 If you found defendant guilty as to Count Eight, do you also find beyond a reasonable doubt that the
   offense caused loss to one or more persons during any one-year period aggregating at least $5,000 in
21 value?

22          YES

23          NO

24 As to Count Nine of the Indictment, Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A:

25          GUILTY

26          NOT GUILTY

27

28 DATED:
                                                        FOREPERSON
     VERDICT
     CR 16-00440 WHA                               4
